Case 1:20-cv-03467-UA Document1 Filed 05/04/20 Page 1of11

PLAINTIFFS:

JO ANNA CANZONERI MCCORMICK,AN INDIVIDUAL, ETAL;
JOHN DOES 1-1000

JANE DOES1-1000

COMPLAINT

BREACH OF A CONTRACT
GENERAL NEGLIGENCE
INTENTIONAL TORT
FRAUD (ROBBERY)
MURDER

VS

DEFENDANTS:

Tribune company,a business entity,etal;

Tribune company (subsidiaries),a business entity,etal:
JOHN DOES1-1000

JANE DOES1-1000, inclusive
Case 1:20-cv-03467-UA Document1 Filed 05/04/20 Page 2 of 11

SET OF FACTS

THE TRIBUNE COMPANY WAS ROBBED FROM THE MCCORMICK AND OR
ESTATE OF MCCORMICK

Cyprus hall mecormick personally invention was the reaper assets money
Funds investments were used to purchase the TRIBUNE COMPANY AND OR
TRIBUNE COMPANY SUBSIDIARIES

| personally request and demand for a full investigation on robert rutherford mecormick
personally sudden and suspicious death (murder)

| personally am claiming that robert rutherford mccormick and joseph medill mecormick
were hired employees and worked for the tribune company

| personally claiming that robert rutherford mcecormick personally did not purchase
buy or own (ownership and or title to the tribune company) the tribune company
that in fact robert rutherford mcecormick personal will and or last will and testament
was a complete fraud

i personally am claiming that Robert Rutherford McCormick personally WILL AND OR LAST
WILL AND TESTAMENT was borgus fraud theft forgery and robbery because

Robert rutherford mecormick and joseph medill mccormck personally did not purchase

The tribune company the tribune company personally was purchased by the

Funds of cyprus hail mccormick and from the funds asset investments

Of the invention of the reaper (tracker) in which the tribune company was stolen

i personally am claiming FULL OWNERSHIP (OWNER) HEIR AND BENEFICIARY OF
ESTATE OF CYRUS HALL MCCORMICK AND OR ESTATE OF MCCORMICK
Along with the tribune company
Case 1:20-cv-03467-UA Document1 Filed 05/04/20 Page 3 of 11

| personally am claiming forgery because i did not signed and or execute any sell
Contract on the tribune company in the bankruptcy court

Before and Upon robert rutherford mccormick death they formed a fraud wiil
And last wiil and testament which indicated that the owners heir and beneficially
Were brooks mccormick senior etc to that will but that was compietely borgus
With the intent to do robbery

| personally am requesting and demanding that the Honorable Federal Judge personally reverse
any and or all sales of the TRIBUNE COMPANY AND OR THE TRIBUNE COMPANY
SUBSIDIARIES because they are a fraud Also i personally requesting that the robbed assets
funds money investment fram the TRIBUNE COMPANY AND OR THE TRIBUNE COMPANY
SUBSIDIARIES were placed into the ROBERT RUTHERFORD MCCORMICK FOUNDATION
MCCORMICK FOUNDATION TRUST were a fraud, too.

| personally did not hire an attorney to represent me in this fraud united states
Federal bankruptcy case which was all fraud
Case 1:20-cv-03467-UA Document1 Filed 05/04/20 Page 4 of 11

Jo anna canzoneri mccormick
2609 east 14th street
Brooklyn new york 11235

Cell 718 785 6632

Email joannacanzonerimccormick@outlook.com
April 20, 2020

Honorable federal judge

United states federal bankruptcy court
824 north market street

Wilmington de 19801

Re notice of appeal on the tribune company AND OR
TRIBUNE COMPANY SUBSIDIARIES

Dear honorable federal judge

This letter is to inform and advise of my (jo anna canzoneri
Mccormick) personal request and demand for the

Notice of appeal on the tribune company and or

TRIBUNE COMPANY SUBSIDIARIES and SET OF FACTS
(see attached under separate cover)

Please contact me as ni af Possible

Thanks, 24h

LO Jo anna canzoneri mceeormick

   

A
Case 1:20-cv-03467-UA Document1 Filed 05/04/20 Page 5of11

NOTICE OF APPEAL

Docket No.

 

Notice is hereby given that jo anna canzoneri mccormick

(party)

 

hereby appeais to the United States Court of Appeals for the Second Circuit from the
decision made in error by the united states federal bankruptcy honorable judge requesting to
open, re-open and reverse any and all sales on the TRIBUNE COMPANY AND OR |
TRIBUNE COMPANY SUBSIDIARIES

See attached SET OF FACTS

entered in this action on the _20 ae of april 2020
) 2 rot éneri raged rick Lo. ZL
one 7/7 CA,

 

 

Signature

Jo Anna Canzoneri McCormick

 

Printed Name

2609 East 14th Street, Brooklyn New York 11235
Case 1:20-cv-03467-UA Document1 Filed 05/04/20 Page 6 of 11

 

Address

718 785 6632

 

Telephone No. (with area code)

Date __ april 20, 2020

 

— ) >
a ka ra J Lo

Signature __jo anna canzoneri mecormi

Printed jo anna canzoneri mecormick

SET OF FACTS

THE TRIBUNE COMPANY WAS ROBBED FROM THE MCCORMICK AND OR
ESTATE OF MCCORMICK

Cyprus hall mecormick personally invention was the reaper assets money
Funds investments were used to purchase the TRIBUNE COMPANY AND OR
TRIBUNE COMPANY SUBSIDIARIES

| personally request and demand for a full investigation on robert rutherford mccormick
personally sudden and suspicious death (murder)

i personally am claiming that robert rutherford mecormick and joseph medill mecormick
were hired employees and worked for the tribune company
Case 1:20-cv-03467-UA Document1 Filed 05/04/20 Page 7 of 11

| personally claiming that robert rutherford mecormick personally did not purchase
buy or own (ownership and or title to the tribune company) the tribune company
that in fact robert rutherford mecormick personai will and or last will and testament

was a complete fraud

| personally am claiming that Robert Rutherford McCormick personally WILL AND OR LAST
WILL AND TESTAMENT was borgus fraud theft forgery and robbery because

Robert rutherford mecormick and joseph medill mecormck personally did not purchase

The tribune company the tribune company personally was purchased by the

Funds of cyprus hail mecormick and from the funds asset investments

Of the invention of the reaper (tracker) in which the tribune company was stolen

i personally am claiming FULL OWNERSHIP (OWNER) HEIR AND BENEFICIARY OF
ESTATE OF CYRUS HALL MCCORMICK AND OR ESTATE OF MCCORMICK
Along with the tribune company

| personally am claiming forgery because i did not signed and or execute any sell
Contract on the tribune company in the bankruptcy court

Before and Upon robert rutherford mccormick death they formed a fraud will
And last will and testament which indicated that the owners heir and beneficially
Were brooks mecormick senior etc to that will but that was completely borgus
With the intent to do robbery

| personally am requesting and demanding that the Honorable Federal Judge personaily reverse
any and or ail sales of the TRIBUNE COMPANY AND OR THE TRIBUNE COMPANY
SUBSIDIARIES because they are a fraud Also i personally requesting that the robbed assets
funds money investment from the TRIBUNE COMPANY AND OR THE TRIBUNE COMPANY
SUBSIDIARIES were placed into the ROBERT RUTHERFORD MCCORMICK FOUNDATION
MCCORMICK FOUNDATION TRUST were a fraud, too.

| personally did not hire an attorney to represent me in this fraud united states
Federal bankruptcy case which was all fraud
Case 1:20-cv-03467-UA Document1 Filed 05/04/20 Page 8 of 11

JO ANNA CANZONERI MCCORMICK

2609 east 14th street

BROOKLYN NEW YORK 11235

Cell 718 785 6632

EMAIL JOANNACANZONERIMCCORMICK@OUTLOOK.COM
PLAINTIFFS ATTORNEY IN PRO SE

SUMMONS

honorable federal judge
united states federal court
500 pearl street

new york new york 10007

PLAINTIFFS:

JO ANNA CANZONERI MCCORMICK,AN INDIVIDUAL, ETAL;
JOHN DOES1-1000

JANE DOES1-1000

VS

DEFENDANTS:

TRIBUNE COMPANY,A BUSINESS ENTITY,ETAL:

TRIBUNE COMPANY (SUBSIDIARIES),A BUSINESS ENTITY,ETAL:
JOHN DOES1-1000

JANE DOES1-1000, inclusive

YOU ARE HEREBY SUMMONED to answer the complaint in this action and to

serve a copy of your answer, (If the complaint is not served with this summons, to

serve a notice of appearance), on the plaintiff's attorney within 30 of days

after the service of this summons, exclusive of the day of service, within 30 days after the
Case 1:20-cv-03467-UA Document1 Filed 05/04/20 Page 9 of11

service is complete if this summons is not personally served on you within the new york federal
district court

In case of your failure to appear or answer, Judgement will be taken against you by
default for the relief demanded in the complaint

DATED april 20, 2020

PROSE JOANNA CANZONERI MCCORMICK

 
Case 1:20-cv-03467-UA Document1 Filed 05/04/20 Page 10 of 11

JO ANNA CANZONERI MCCORMICK

2609 east 14th street

BROOKLYN NEW YORK 11235

Cell 718 785 6632

EMAIL JOANNACANZONERIMCCORMICK@OUTLOOK.COM
PLAINTIFFS ATTORNEY IN PRO SE

honorabie federal judge

united states federai court

500 pearl street
new york new york 10007
 

| A iG 04 Ease pb-bridius fyhkrt enki Filed 05/04/20 Page 11 of 11
bro lyn WY eas

ar

tb. Nore L € be de he , U lc <

inited Stakes Federal jorlye
SEO Peact Shree ke |

LY pi) Yo re Jew Yoel bE |520'7

i

 

 

|
|

 

 

 
